Citation Nr: 0203587	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  98-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1986, for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of right plantar fibroma 
excision. 

2.  Whether a timely appeal from a March 17, 1995, rating 
decision as to the denial of entitlement to service 
connection for left foot cellulitis has been submitted.

(The issue of entitlement to service connection for plantar 
fibroma of the left foot will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that in a March 
1995 rating decision, the RO denied entitlement to service 
connection for left foot cellulitis and noted the disorder 
had been claimed by the veteran as entitlement to service 
connection for fungus of the feet.  In a December 1997 
statement of the case the RO addressed the issue of 
timeliness of appeal from the denial of entitlement to 
service connection for left foot cellulitis.  The veteran 
perfected an appeal as to the timeliness issue by 
correspondence received in February 1998.  In a January 2001 
rating decision the RO granted entitlement to service 
connection for bilateral foot fungus effective from 
December 16, 1999.  

The Board notes the underlying issue of entitlement to left 
foot cellulitis from which the issue of timeliness of appeal 
arose has become moot upon the award of entitlement to 
service connection for bilateral foot fungus in January 2001.  
The Board finds, however, that the issue of timeliness of 
appeal remains for appellate review because the matter is 
pertinent to the possible assignment of an earlier effective 
date.

The Board also notes that the veteran testified as to his 
belief that his cellulitis of the left foot was an issue 
separate and distinct from his service-connected bilateral 
foot fungus.  The Board finds, however, that the matter 
addressed in the March 1995 rating decision from which the 
timeliness of appeal issue arose was limited to left foot 
cellulitis as related to the veteran's asserted claim of 
fungus of the feet.  To the extent the veteran has raised a 
new claim for entitlement to service connection for 
cellulitis unrelated to his service-connected bilateral foot 
fungus the matter is referred to the RO for appropriate 
action.

In addition, the Board notes that in correspondence dated in 
January 1984 the veteran raised a claim for entitlement to 
service connection for a right foot disorder and that in 
correspondence dated in November 2001 he raised a claim for 
entitlement to compensation for a right shoulder disorder as 
a result of VA medical treatment on January 10, 2000.  
Although the RO granted entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the veteran's right foot 
disorder in a May 1996 rating decision, the record does not 
reflect the issue of entitlement to service connection has 
been adjudicated.  Therefore, these matters are referred to 
the RO for appropriate action.

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that at his personal hearing the veteran, in 
essence, stated he wished to continue his appeal as to the 
issue of entitlement to an increased rating for service-
connected bilateral foot fungus.  Although this issue was 
addressed in a July 2001 statement of the case, the Board 
finds appellate review of this matter must be deferred 
pending additional development.

The Board is undertaking additional development on the issue 
of entitlement to service connection for plantar fibroma of 
the left foot pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim of entitlement to an 
effective date earlier than June 30, 1986, for the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of right plantar fibroma excision and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the above-described issue has been obtained.   

3.  The RO first received an informal claim for compensation 
for the residuals of right plantar fibroma excision on June 
30, 1986, and entitlement has been established from that 
date.

4.  The RO notified the veteran of a March 17, 1995, rating 
decision which denied entitlement to service connection for 
left foot cellulitis by correspondence dated April 7, 1995.


CONCLUSIONS OF LAW

1.  An effective date earlier than June 30, 1986, for the 
award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of right plantar fibroma excision is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

2.  A notice of disagreement from a March 17, 1995, rating 
decision was not timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the December 1997 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
claims addressed in this decision and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the issues 
addressed in this decisions have been received.  The veteran 
was also provided the opportunity to present testimony at a 
hearing on appeal before the undersigned member of the Board.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Earlier Effective Date Claim
Background

VA medical records show the veteran underwent excision of a 
painful plantar fibroma on March 28, 1985.  Subsequent 
records show the veteran complained of continued right foot 
pain on weight bearing.  

On June 30, 1986, the RO received the veteran's informal 
claim for entitlement to compensation for right foot 
problems.  In an August 1986 statement in support of his 
claim the veteran reported that he had experienced severe 
foot problems since the date of his surgery. 

In a May 1996 rating decision, the RO granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
status post excision of plantar fibroma with mild motor and 
sensory changes in the right foot, effective from 
June 30, 1986.

Analysis

VA regulations provide that the effective date for an award 
of disability compensation due to VA medical treatment shall 
be the date injury or aggravation was incurred if a claim is 
received within one year of that date, otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(c), (d) (West 
1991); 38 C.F.R. § 3.400(i) (2001). 

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, VA medical records show the veteran underwent 
excision of a painful plantar fibroma on March 28, 1985.  
Subsequent records show the veteran complained of continued 
right foot pain on weight bearing.  The RO received the 
veteran's informal claim for entitlement to compensation for 
right foot problems on June 30, 1986.

Based upon the evidence of record, the Board finds that an 
effective date earlier than June 30, 1986, for the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of right plantar fibroma excision is not 
warranted.  The Board finds that no earlier dated 
correspondence or statements were received from the veteran 
indicating an intent to file a claim for the identified 
benefit of entitlement to compensation for right foot 
problems as a result of VA medical treatment on March 28, 
1985.  See 38 C.F.R. § 3.155; see also Brannon, 12 Vet. App. 
32.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.

Timeliness of Appeal
Background

In May 1992, the veteran submitted correspondence which, 
inter alia, requested entitlement to service connection for 
fungus of the feet.

In a March 1995 rating decision, the RO denied entitlement to 
service connection for left foot cellulitis.  It was noted 
the veteran had claimed entitlement to service connection for 
fungus of the feet.  The veteran was notified of the 
determination and his appellate rights by correspondence 
dated April 7, 1995.

In correspondence dated December 13, 1996, the veteran 
requested entitlement to service connection for disorders 
including fungus to the toes of his left foot.

In correspondence dated in February 1997, the RO notified the 
veteran that his claim had been addressed in a prior rating 
decision and that he had been informed of the determination 
by correspondence dated April 7, 1995.

In May 1997, the RO received correspondence which was 
construed as a notice of disagreement as to the issue of 
timeliness of appeal.

In a December 1997 statement of the case the RO addressed the 
issue of timeliness of appeal from the denial of entitlement 
to service connection for left foot cellulitis.  

The veteran perfected an appeal as to the timeliness issue by 
correspondence received in February 1998.  

In a January 2001 rating decision, the RO granted entitlement 
to service connection for bilateral foot fungus effective 
from December 16, 1999.

The veteran presented evidence at a personal hearing before 
he undersigned Board Member in January 2002 and, in essence, 
stated that he had been confused by the RO's actions and use 
of terminology as to this issue.

Analysis

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2001).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201, 
20.302 (a).  

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(2001).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

In this case, the Board notes the veteran does not dispute 
the fact that he was notified of the March 1995 rating 
decision by correspondence dated April 7, 1995.  The veteran 
contends, however, that an appeal should be accepted as 
timely filed because he was confused by the RO's actions and 
use of terminology.

Based upon a review of the entire record, the Board finds the 
veteran's appeal was not timely filed.  The Board finds the 
veteran was adequately informed of the March 17, 1995, rating 
decision and of his appellate rights by correspondence issued 
on April 7, 1995, and that there is no clear evidence to 
rebut the presumption of the regularity of VA's 
administrative process that the notice was issued and 
received by the veteran.  See Mindenhall, 7 Vet. App. at 274.  
Inasmuch as a notice of disagreement was not received until 
May 1997, the Board finds the veteran's appeal as to this 
matter was not timely filed.  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than June 30, 1986, 
for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of right plantar fibroma 
excision is denied.

A timely appeal from a March 17, 1995, rating decision as to 
the denial of entitlement to service connection for left foot 
cellulitis has not been submitted; the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

